 

Exhibit 10.1

[gobbvn2puuuo000001.jpg]

175 Portland Street, 4th Floor

Boston, MA 02114

 

 

February 26, 2019

 

Priya Singhal, MD

175 Portland St., 4th Floor

Boston, MA 02114

 

Re:Employment Offer

 

Dear Priya:

 

On behalf of Zafgen, Inc., a Delaware corporation (the “Company”), I am pleased
to offer employment to you. The purpose of this letter is to outline the terms
for your employment.

Position:  Your initial position with the Company will be Head of Research and
Development, reporting to Zafgen’s CEO, Jeffrey Hatfield. This is a full-time
role and it is understood and agreed that you will not engage in any other
employment, consulting or other business activities (whether full-time or
part-time) after the Start Date without prior written consent from the CEO.

Work Location: You will be based at the Company’s headquarters at 175 Portland
Street, Boston, Massachusetts. You agree to travel as reasonably necessary to
accomplish your job duties.  

Start Date:  Your first day of employment will be by March 4, 2019, unless
another date is agreed to by you and the Company. The actual first day of your
employment shall be referred to in this document as the “Start Date.”         

Salary:  Effective on the Start Date, the Company will pay you a base salary at
the annual rate of $435,000.00 (a semi-monthly rate of $18,125.00) (the “Base
Salary”) payable in accordance with the Company’s standard payroll schedule and
subject to applicable deductions and withholdings. Your Base Salary shall be
subject to periodic review and adjustment at the discretion of the Company. Your
base salary in effect at any given time shall be referred to herein as the “Base
Salary.”

Annual Bonus:  You will be eligible to receive an annual performance bonus (the
“Bonus”). The Company will target the bonus at 40% of your Base Salary (the
“Target Bonus”), and will be pro-rated based on your Start Date for the first
year. The actual Bonus is discretionary and will be subject to the assessment of
your performance, as well as business conditions at the Company as determined by
the Board or the Compensation Committee.  To earn any part of the Bonus you must
be employed by the Company on the date that the Bonus is paid.  

Benefits:   As a regular, full time employee you will be eligible to participate
in or receive benefits under the Company’s employee benefits plans in effect
from time to time, subject to the terms of such plans. These plans may be
amended or terminated with or without prior notice. Currently, the employee
programs include health, life, disability and dental insurance. Details of these
benefits

 

--------------------------------------------------------------------------------

 

programs, including mandatory employee contributions, will be made available to
you when you start.  The Company currently has a Flexible Vacation/PTO Policy.
Other provisions of the Company’s vacation and PTO policy are set forth in the
policy itself.  

Stock Options:  Subject to approval by the Board, you will be granted an option
(the “Option”) to purchase 375,000 shares of the Company’s common stock. The
exercise price for the Option shall be equal to the fair market value of the
Company’s common stock on the date of grant, which will be the closing price of
the Company’s stock on the date approved by the Board of Directors. The Option
will be governed by the Company’s stock option plan and associated stock option
agreement (the “Equity Documents”) including with respect to vesting and
exercise rights. The Option will vest over four years at the rate of 25% after
twelve months of your Start Date and the remaining shares shall vest in equal
monthly installments for a period of 36 months thereafter, until four years
after your Start Date, when the Option will be fully vested.  

At-will Employment; Accrued Obligations:  Your employment is “at will,” and you
are not being offered employment for a definite period of time or pursuant to an
employment contract, and either you or the Company may terminate the employment
relationship at any time and for any reason, with or without cause or prior
notice and without additional compensation to you. You will be eligible to
receive a Severance and Change in Control Agreement (the “Severance Agreement”),
as an employee at the Executive level. Your eligibility under the Severance
Agreement is subject to the terms and conditions thereof.

Severance:  In the event the Date of Termination is as a result of a Terminating
Event as defined in the Severance Agreement (the “Severance Agreement”), in
addition to the Accrued Payments, you shall be entitled to severance pay and
benefits subject to and in accordance with the Severance Agreement. The
Severance Agreement is incorporated by reference herein.

Confidential Information and Restricted Activities:

As a material condition of your employment, you agree to enter into the
Company’s Employee Confidentiality, Assignment and Noncompetition Agreement. A
copy of that Agreement is enclosed and the terms are incorporated by reference
into this offer letter.  

Taxes: All forms of compensation referred to in this Agreement are subject to
reduction to reflect applicable withholding and payroll taxes and other
deductions required by law. You hereby acknowledge that the Company does not
have a duty to design its compensation policies in a manner that minimizes your
tax liabilities, and you will not make any claim against the Company or its
Board related to tax liabilities arising from your compensation.

Interpretation and Enforcement: This Agreement, including the Severance
Agreement and the Equity Documents, constitutes the complete agreement between
you and the Company, contains all the terms of your employment with the Company
and supersedes any prior agreements, representations or understandings (whether
written, oral or implied) between you and the Company. The terms of this
Agreement and the resolution of any disputes as to the meaning, effect,
performance or validity of this Agreement or arising out of, related to, or in
any way connected with this Agreement, your employment with the Company or any
other relationship between you and the Company (the “Disputes”) will be governed
by the laws of the Commonwealth of Massachusetts, excluding laws relating to
conflicts or choice of law. You and the Company submit to the exclusive personal
jurisdiction of the federal and state courts located in the Commonwealth of
Massachusetts in connection with any Disputes or any claim related to any
Disputes.

Assignment:  Neither you nor the Company may make any assignment of this
Agreement or any interest in it, by operation of law or otherwise, without the
prior written consent of the other, provided however, that the Company may
assign its rights and obligations under this Agreement (including the

 

--------------------------------------------------------------------------------

 

Severance Agreement) without your consent to any affiliate or to any person or
entity with whom the Company shall hereafter effect a reorganization,
consolidate with, or merge into or to whom it transfers all or substantially all
of its properties or assets. This Agreement shall inure to the benefit of and be
binding upon you and the Company, and each of your and its respective
successors, executors, administrators, heirs and permitted assigns.

Miscellaneous:  This Agreement may not be modified or amended, and no breach
shall be deemed to be waived, unless agreed to in writing by you and the CEO.
The headings and captions in this Agreement are for convenience only and in no
way define or describe the scope or content of any provision of this Agreement.
The words “include,” “includes” and “including” when used herein shall be deemed
in each case to be followed by the words “without limitation.” This Agreement
may be executed in two or more counterparts, each of which shall be an original
and all of which together shall constitute one and the same instruments.

Other Terms:  By signing this Agreement, you represent to the Company that you
have no contractual commitments or other legal obligations that would or may
prohibit you from performing your duties for the Company. Specifically, you
represent that you are not bound by any employment contract, restrictive
covenant or other restriction preventing you from entering into employment with
or carrying out your responsibilities for the Company, or which is in any way
inconsistent with the terms of this letter. As with any employee, you must
submit satisfactory proof of your identity and your legal authorization to work
in the United States.

  We are excited about you becoming a Zafgen’s employee.  If you have any
questions about this offer, please do not hesitate to contact me.  Otherwise,
please confirm your acceptance of this offer of employment by signing below and
returning an unmodified copy to me no later than February 27, 2019.  

Very truly yours,

/s/ Jeffrey Hatfield

 

 

Jeffrey Hatfield, CEO

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

/s/ Priya Singhal__

Priya Singhal, MD

 